Title: To Thomas Jefferson from Francis Hopkinson, 8 March 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear Sir
Philada. March 8th. 1786

I can not at present lay my hands upon your last but recollect it was of an old Date. I daily expect the Pleasure of hearing from you in Return to several Letters I have written to you since the Fall. Your last directed me to forward the News Papers to Mr. Jay who is to send them to you in way of Merchandize to avoid the monstrous Expence of Postage. I presume you have written to him on the Subject and I have forwarded this Packet according to your Directions. I think it would be very proper for you to send a Copy of your Notes on Virginia to the Philosophical Society, and not amiss if you would present another Copy to our City Library. I have at last brought our Ph. Society to consent to the Publication of a Second Volume of Transactions. It is now in the Press and I have this Day corrected the 164: Page. As I have been so zealous and constant in urging this matter, the chief weight of the Business has of Course fallen upon my Hands, so that what with selecting and arranging the Manuscripts, superintending the Press, making the necessary Drawings and continually watching and urging the Engraver, I have my Hands full of it. I hope the Volume will be complete in about two months. I shall not fail sending you a Copy as early as possible. I think the work will at least not disgrace us. Dr. Franklin has contributed largely, as you will observe when you see the Book.
You will be entertained by the News Papers I now send, as they contain the Proceedings at large of our Legislature, with the Observations, Speeches and Arguments of our Members in Assembly on the Subjects in agitation. I informed you last Fall that what we call the Republican Party had prevailed at the Election in October; yet when the Representatives from the several Counties came together, the Constitutionalists had a Majority of 2 or 3 in many principal Points. This Situation, you may suppose, created vigorous Contests in the House. But the Republicans have gained a considerable victory last week in procuring the Test Law of the State to be revised, by which many who were disabled from voting at Elections on account of their Neutrality during the War, or  from neglect of taking Oaths of Allegiance prior to a certain Day at an early Period of the War, are admitted to the Rights of Citizenship by token Oaths of Allegiance now, as you will see by the Debates of the House, and the Law itself in the Papers I send. These People are universally opposed to the Views and over weening Power of the Cabal which has rul’d this State for some years past. The Constitutional Party, which was supreme in the House last Year, finding the Bank not to be in their Interests, went so far as to deprive that Institution of its Charter, by a Law for the Purpose. But the Stockholders holding a Charter also under Congress are determined to try the validity of that Charter by a Suit instituted for the Purpose. This will come before our high Court of Errors and Appeals, and will open many curious Points in municipal and civil Law. I have inclosed some spirited Pamphlets on the Subject of the Bank. They will amuse you.
Whilst I was speaking of the Philos. Society I forgot to inform you that a Mr. Magellan of London has offered us 200 Guineas, to be vested in some permanent Fund for raising an Income of 10 Gs. per An. to be disposed of by the Society in an Annual Premium of a Golden Plate of that Value, with proper Inscriptions engraved, to the Author of the most useful Discovery in Natural Philosophy (mere natural History excepted) or relating to Navigation. This will be, I think, a very useful Institution. I know several that mean to be Candidates as soon as the Scheme shall be arranged and published. Of these Mr. Rittenhouse and myself will be two. His Invention is a curious Improvement in the Pendulum and mine is a Contrivance for making a Vessel sail faster than at present. This Contrivance is very simple, of small Expence and in my mind very promising. For this Reason Mr. Rittenhouse and myself have reserved our Discoveries, which we should, otherwise, have published in the Volume of Transactions now in the Press.
Dr. Franklin’s Baggage, which by a Disappointment in France was left behind, arrived this Winter. He grew uneasy for its Safety, and with Reason: as the Loss would have been a public Evil on Account of the Collection of Books on all Subjects, and other valuable Desiderata which a man of his Judgement and Taste was able to accumulate; and are now in the Country let who will have the Property. Amongst his Packages came my Encyclopedia, to my great Satisfaction and Pleasure. I have now 42 Vols. of which 40 are Copper plates. I depend upon you for the Remainder. Dr.  Franklin hath not yet informed me how I am to pay for them. To do this will require some Exertions on my Part, but they shall be duly made. I expect you will inform me of any Expence you may be at on this or any other occasion on my Account. Only give me timely notice, and all shall be well.
I have only to add Mr. Rittenhouse and Family desire to be kindly remembered to you and Miss Jefferson, as also does my good Mother, whom I should have mentioned first, but grown up Sons are apt to be undutiful.
Mr. Rittenhouse and myself spend every Wednesday Evening with Dr. Franklin, in a little, pleasing philosophical Party.
Adieu or there will be no End to my Chat. Yours with all Respect and Affection,

Fras. Hopkinson

